FORM TO BE USED BY A PRISONER FILING A
42 U.S.C. 6 1983 CIVIL RIGHTS COMPLAINT
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

i CAPTION

Doutave Andesson
(Enter the full name of the plaintiff or plaintiffs)
¥,

Commons eee’ Yq Oy \ cansaslican “Ge
Leino Coun \s Seu’)

Y eo
Lema Valen Per berec Seaurce We
(Enter the full namebf the defendant or defendants)

if PARTIES

a Plaintiff
N
Full name: Don yore Qucke C8ay

Prison Identification number: — JS Ul 22

Place of present confinement: L. C, yt

Address: 3% Ny 422 St Aller foeun PANO

Place of confinement at time of incidents or conditions alleged in complaint, including address:
i elution Cotati Ger cl

Additional plaintiffs: Provide the same information for any additional plaintiffs on the reverse of
this page or on a separate sheet of paper.

b, Defendants: (list only those defendants named in the caption of the complaint, section 1)
1. Full name including title: Coymmenw eca\ oy Pennduvan ‘gp

Place of employment and section or unit:

 

2. Full name including title: Lelnvoh Cenavi Seu yh

Place of employment and section or unit:

 

3. Full name including title: \e nai Vee os Pee Soy »\ Seahite

Place of employment and section or unit:

 

4, Full name including title:

 

Place of employment and section or unit:

 

Additional defendants: Provide the same information for any additional defendants on the reverse of
this page or on @ separate sheet of paper.

 
Hi, PREVIOUS LAWSUITS
Instructions:
if you have filed other lawsuits in any federal or state court dealing with the same facts as this
complaint or other facts related to your imprisonment, you must provide the information requested
below. Ifyou have not filed other lawsuits, proceed to Section IV, Adminisirative Remedies, on
this page.
if you have filed other lawsuits, provide the following information.
Parties to your previous lawsuit:
Plaintiffs Dantarve Andecson
Defendants 4 Vv

issues: Unconshfuhenel coufmemcat Crucl 8 unusuer | pniibine of,

j I ish, | to “OVEU

Court; if federal, which district? Easteon Dist of Fennsylvonra

if state, which county?

Docket number: ao +L V ~ Yon if Date filed: Gq 7 9 .
Name of presiding judge: ftoagcalvlle Cy in Paiva M_ Ries Fe

Disposition: (check correct answer(s)): Date: —Samnuacss- 12, 2021
Dismissed _y” Reason? _ Saucy \awleas odie

 

 

 

 

Judgment In whose favor? p rocedural
Pending Current status? ssaly eluchi ve
Other Explain

 

Appeal filed? Current status? decams deta bibovy Ilo teofeon se

Additional lawsuits. Provide the same information concerning any other lawsuits you have filed
concerning the same facts as this action or other facts related to your imprisonment, You may use
the back of this page or a separate sheet of paper for this ptirpose.

iV ADMINISTRATIVE REMEDIES
Instructions:

Provide the information requested below if there is an administrative procedure to resolve the
issues your raise in this complaint, Examples of administrative procedures include review of
grievances, disciplinary action, and custody issues. If no administrative procedures apply to the
issues in this complaint, proceed to Section V, Statement of Claim, on page 4.

 
a, Describe the administrative procedures available to resolve the issues raised in this complaint:
Type of procedure. (grievance, disciplinary review, etc.)
ate ivence./ Bhan fo Comic
Authority for procedure. (DC-ADM, inmate handbook, etc.)
Aad wmimica ys 1
Formal or informal procedure. _\ow@\\o
Who conduets the initial review? Ou evr 2
Plc Ceotac he

What additional review and appeais are available? Nouc

 

 

b. Deseribe the administrative procedures you followed to resolve the issues raised in this complaint
before filing this complaint:

On what date did you request initial review? —\fascVan gis Wie?

What action did you ask prison authorities to take? oS Yaw Vao\e AOU) o
vrechece\ al echacse [2 rlecer aw ‘oe cl

What response did you receive to your request? © ‘es a S
Prev v5 SAPKip ¢ vay €

What further review did you seek and on what dates did you file the requests?

“red x. 4 1S + 6 : \ Wie tS

 

What responses did you received to your requests for further review?

 

e. Ifyou did not follow each step of the administrative procedures available to resolve the issues
raised in this complaint explain why?

Teh bh wwes be provera) we been calching covet? ancl has bret

mente! ob ishcees,

 
E.D.Pa, AO Pro Se 14 ( Rev. 64/18) Complaint for Violation of Civil Rights

I, The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Naime

Ali other names by which
you have been known:

ID Number

Current Institution
Address

. B The Defendant(s)

\ Jon ¥a +e Cin cn el aon

 

S412
be bivyh Ceunly eat |
B39 N, te S free f

Abentsuon P. A isfol
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title ¢i/Anown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additiona! pages if needed.

Defendant No. 1
Name
Job or Title (i htown)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title ff known)
Shield Number
Employer
Address

 

 

 

a ' > 1 “ C Meas
; P s Ceo S
City State Zip Code

[| individual capacity [1 official capacity

“ule Rusgel\
Warden

 

\ e\nialn County Aat|
ay NOH SS
A\Wentouwn BA LZ 22

City State Zip Code
[Vfndividual capacity [vf Official capacity

Page 2 of II

 
E.D.Pa. AG Pro Se 14 ( Rev. 04/18} Complaint for Violation of Civil Rights

Ih

Defendant No. 3

 

 

 

 

 

 

Name Sanine Don ake.
Job or Title ff known) : Dicecloc
Shield Number
Employer LeNaveln Counbu sat \
Address 29 Wy. Wik S 2
Al\\entow PA _v#loh
City State Zip Code

[W individual capacity [Wy Oeticial capacity
Defendant No. 4

Name | Cry of Bientown/t dara
Job or Title (if inown)

Coun sh
Shield Number
Employer
Address

 

 

 

PA

City State Zip Code
[| Individual capacity [ 4} Gtticial capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A,

~ Are you bringing suit against (check alf that apply):

[ | Federal officials (a Bivens claim)

[VJ State or local officials (a § 1983 claim)

Section 1983 allows ciaims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being viclated by state or local officials?

r

P me le oN Po . wk @
Due Peocess | Amendment, Fouc\ Veotechnn, #2 mendment VR Unusue \ punasnmcth

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11

 
 

 

DD Lencdent No ei nie
_ | el vol Vo eM Voeke wal S eow ices LNc,

oe  5YHRQ Wamilyon Stree} : . ee

A\Wenkoun, PA A¥io\—. . |

LOM veve\ capaci,

 

 

 

— DeLendeant No. 6 |
A shley R, SE ump p—
oe Doelorr, \ OLE wre c
5a Wem i\ton ON ceed
AY entouw,. PA. \G1o4
¥ndisichucs cap CAC i + 4 ~~ OLe, ‘cn \ capa c a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
KV. STATEMENT OF CLAIM

Instructions:

State here as briefly as possible the facts of your case. Use plain language and do not make legal
arguments or cite cases or statues. State how each defendant violated your constitutional rights.
Although you may refer to any person, make claims only against the defendants listed in the
Caption, Section | Make only claims which are factually related, Each claim should be numbered
and set forth in a separate paragraph with an explanation of how the defendants were involved.

Use the reverse of this page or a separate sheet of paper if you need more space.

Statement of Claim:

 

Ful| shotement} LE aftkech

 

 

 

 

 

 

 

 

 

 

 

 

VI RELIEF
instructions: Briefly state exactly what you want the Court to do for you.
Relief sought:
Plarnblf sce he nopanal chapadges agamsf al} debeircbeafe J s CAO ;
OO), Plainfi £e seer’ monetary Aginwtcpes agenstall adel -ake fi {2,006
O00, Plain h Lf seefe! 5 pousins ht zZ Dam dey 2 Laeuns} eh} lebrach vo}

30 1O— 5 ew fi Rua sulbering merta) andists hh,
Coustr Ja bionteal Wafy yy, distress of Pubuse peak ay Yh Zale eva.

VIL. DECLARATION AND SIGNATURE
1 (we) declare under penalty of perjury that the foregoing is true and correct.

a fafa Qu A

DATE SIGNATURE OF PLAINTIFF(S)

 

 
 

Statement ot Claim. . __
PEQe ( ) Coammanus colin S Penns a \wicancs -
VW € v\ avast Denarte Dandesson a SoS. ese’ ovo detanee eee

be Weldon. C.-Weapon. olfVence and DUT, his loath cas seh ak & 50,000.
ny Yne month of Feloue 14 .CON vol ‘9 ‘at L Yn a, Lin sk ¢ a SS‘ ate. 5 CASEY a Wag. fon anny

 

 

nakpon comde,.s'9 wk clown ; che Yo dn ce nar mVl\nes. a. and ssansm VyoXe Ach, nine necmenel
. Ware . Onut aowN Aaa} c\acled Wwe. Ss UdWEVOALS welew) 4 The. Pe aS went Supeenn Qo

Coach declearecl,. Such sevice Emeoaency._. Ihe. Va Mn County Cours
oes S S)

Delminstcaten milks. Tabesin. quaiechance om ACU ement . peowde, Root ONCE ene
to_probeck. We eelth and say oP couek personal, canst uses, ad menace

 

St the paldie, The Buceau dt Prisons, Nome land Security senplim ted,
plondemie Respes & Regurrement& Nos, EsySOn, coun Sos\'s and dekentv'on
Vacs. Am. Marcia, 2020. Yhe Center Gar Desees Contcol too wed.
quidence of transemesion of cowelly/ e8Recks of covwi\4. is Ben 2020

Cpe... Wage tring tathec rahe cmabien. of coyrel| J,. mncuperatecl_t t_onton, rhs _qureclance.
_L transmission 3 porte { clegpl cfs, 2 erson to pers en, § uckace. be surPace, TADS ALL
9 pray [ote been) teeu all persons even asymbamahte. Those wha tec clispre pert
-vonatly eff echoed, Pprople- GS oe ol el ce. ane! theseang. age cot th unel ecli YOO
mectital corre) fons} ol abe hi eS, / mune. ip CLMniBe, Cet rod ac_chesvas,. it cep oO decal co
tnleckbons. Preventive mesures, socin) clistemin bane eechinp aeesl as _

(

a LE posi L Ca. Clos ed WD. bees i 4, es. pe 150 ot jpese “7 _vbte meld - cd ticul te preve af oo

spores! CICE . enter tiakoany Pecrlily Those hI. OVE af high i eis — fe accep helo by

to covicd 19 Jneeed extra precacten .

 
 

 

; page G J Statement oy CXarm

C ommoncocalh ot Penns ulvcrn a.

ase

 

ee Ne envoy, Count 4 os\ Cousot Common Pleas anlene orth Pcekcte a.

 

SeoV Ces, collechvely saught fo clecreess._ paps labon.coikhin the jal ti rhs

“Fs ~
attempt to save / ives. Releasime mmeake.s, SONY a MEL ‘axe Virals. same

 

none. Vrolent... Lhe Plant? so woh) Yyot\ medBcolyen concl celeas cle Ve
a

CAS ral ' Vis. Woh essit medical sconelit To, | drole cles, hype rake nso , clo essith Sy ne

sleep acta anc. coy ncap al Aisordes. Plawminfolso nas a casdiac Dewe | ond

 

kh rect ob conbcactme, caw v4 ane\\oecom ing. Se clos Wor ck ws A. Ass Yelp Wot 4
2040, Juclge Revelney ordered oo 9 eychralrc cvasaluatvon wie QS. 1 See .
conc} payclnal cret_conkncm Woe plasinial’ meata\ ascdodi’s wee i palace Avsooler,
Mayor D pressive adisecder tos}. Tramahe Sivees cise cde yan Ke Wy. sandy QoscdeoP shay |
Koo < plank? ts. cor yddie andcuiesels sont se , The COUSHS._PSYEN e
recamended Yrealimentk as op ase Yo mearce ceva. Jed ac Rex Tones, eVuse
to grou ce\vel bo We glaint Ne ever Maw ne oly, The Wnccoledog B cour jlenctanne—
kweald enbec tre. et Ye comedy) \ons. cle hoc IA one 4h emivophien cMects —
bay ko. 3 ne_cell comline ment, dowisits no ca\iogsxs SeINNSES. eawtoion oF

\seakment| ploce. pan Mac mentolly iselole Pleats vf. On Decemboes Wey) BQO

 

 

 

  

 

CA..CONY

asc phys veo po cfc. ne as. ‘men, eves, \o COS NOAY ened, neecleck eyra precast Voy |
Sor he. vow wer can geake 1. Ne. Ken GUaimc yy sbi’, Wack pilav S614 eh coy 2 MASS “a

 

CAM dion s..cwas..cecklesé endangeconed\. oo

 

 

 

 
 

pace) 5 Soke ent a Charen. ce

Coomonus 2c) ov. Denne wane

 

 

We plain sale eos coer cack y onil\ \s y- Nacaclec’a es ye e®.. ork X Ge —

 

\ cocaldy olive Kram cov wOlA Sn Noe Cuduce .

A ated ln Sars stime. Vhe Pant \nas ols O_% AS ef sevict mei Sec\ Naar

muscle soceness once

 

Ye ob k eM \oese be cy) & ceals\ a nas amabh meal “% LS yyy An's sleep. —

 

Geo H..Ceax) Sen kks eon Ss o} en t yes en enty Place o. GN iN QSe. ested) \ wwaten _. 7

Yor. surevade impas eS, (nis tyme \nes \peen Yoclucous to We pleain Nt conc)
Suctge Rerchter, conale) heave cemirtect emch cMose net Xo, Do ke Sac Cet ‘oe.
V9.4 Duce... cna can nok we suec}. vic lars snckivtekuce, copa cthy Ye Comme

wealth is \roble Vor the. Com mon Pleas S udae ,

 

 

 

en Lehner Cosmin San\ ; Vlaucacien RasseW ome Dreccvee Donate

tn there obleme. Vo myccor Me 13-0,P PRR, secufedl evers wamete va Mest

gey\. 2A Ao 23 ned clay omy f acalitetingy COM ssar wp \avncltas Snovoes, Leleproae.

owncd comp ulec_accesS, Wrese. atheme. ol sec\eal lista mrng, 4 temp thuce on cei a

ices it Locariaey, wr lnanced CLecani nay, al\ mesa te's ‘oeriocy ot \vwnvdeck eMectuwere

none. or he stel quacuahig ed ak Marc home's amcl couch bbe. caymiomedtye

pre Lecked: the piavnt PP WG c\osgeck. ww eariyy Loi Phen. eit ath VIRAS.

CeGsonelole sat} 4 es CCaovrriven.. sjnoulod \nove. Socen. coca ive eet c\ ent 2)
canck eceay yn ant. Wlacin Khe Wacken onck Director ciehneot Noe.

 

 

 
 

PAne (4) Slebement ol Clasms

 

 

 

Lens wo Ca ona, “A cl x
= a a

Treic Vaslace So act Hnplemnent: MOoveso ive aie cVeaminea, mesures
whese oie. Naceat\eniney uss loosen Virus. \nadamies..ts Vocals A es
teckt\\egs clyse CORSO ke Vie celia & acy} “ oS Kye. lavalit{, _evask Ves vleek Ya |

eer eck San ac Where woud. Uae \ year loa. exelenlhon cf Wie. PRR
gocit.\ duslanmea measures, Lies crecdnless lys segard to Moe nen be\
etfec\s of the soltarn _covVmemen\ cofmdstvion ; amck Sroclkks Mor Sy Comseren re
Arscena cc of Woe mentally cl iscto\e., mental ech by yLO2as owe \ \) CKCESSANC

amocausech arcal hacen. eaembal lo, ancl pliysy tc\ weapon _ No ce plata PY, ene

 

Wyle Russel) onck Semme Donate ace. Weiner lok Sn Wrens :
_vmelivitehuad ccapacity Sor ed\\ Warwa men edly conch pnysicallyy Woe. pean Nh,
wus. suiovecteck..fo.. Thaw herve cf Creudc op oes 4 \we Yoh Cocotavi Ss
Aet\, the Coty, cok ANen\bounn and. Lelnoin Cosma as. \nedo\e Noe
IN nada to the plarn bf covcle sm Moeic cusrtad ws conck Cony Vubuce
NEN cQ use. “ay ne is deldy ccotvc-tnd erence, Leng Cowen) Aa)

psovect tke Lords ewnck shouted meatco\\ 4 ol yeclnc fac Ware ean KEE Vos

 

 

\ne.. Viecc). few. b Te iP ceca ho nt / CDC.go Vo

 

 

 

\ eon Vali ele, Prekiva\ Serwnce / PO Ash Yeu RSI UNIO .
- et _/ tro
 Preleval Geanre’s ame sks oflrers are meak Wie. he... dato - coum y “one

; |
NOT OCO.CoQles,

 

 

 
 

 

~ Gre @) . Geren en) de Chcarme iin

 

 

. AL Anxeyp. \fe AN, eu Rvevexel S cUNYC | RS Astley Sh wenpp sc

 

Theat ace Mnevly cc\sed upon cmd Whe cous seldom og cons) ——
_Mhere cecamindanon,. Whe cecomrndxcd denral of velte® Gor Yn 2 plaimby'y!

elurt AG ce. o val covsiS, anc wena ctocar. cn Wc. e\ enV be Laven _
_ovsh Yo cour. ancl sever ness ane) ron eon, Was cc Mecsckkely Fossum
~ynd i Ffecentk anclacom meee ye ceckricsS. one No Nas Wey ore te...

 

 

cones © ‘appen @LCUNLE. Cub caps ote So Nes sano Ape so} reck cc} So ne \naem

ne es aguicesd Auris diss camunementy

1 oth Ash\ ey Ry yoke pe. \reol.c.. Gace oN) boom. ‘eo gicams KOU.

 

ducaw oy ais conn amen} ons) ony Suk Te, Aoueen eam Anese eves\s, nn ree wade :
~Wa\ co pas Thy ome) Prebere) a Seovvce's nee empleyy 2P AY _\a es oN) ot. snvinenanemeunene nina

 

copes yy. 7 -

 

 

 

 

 

 

 

 

 

 

 

 
 

on VW AAR

   
 

il

lets

ee a
a ae woo

 

(lh

 

 
 

 

 
 

 

 

 

 
